Title: To George Washington from Thomas Mifflin, 22 June 1793
From: Mifflin, Thomas
To: Washington, George



Sir
Phila. 22 June 1793

The Master Warden of the Port of Philda, having informed me, that the Brigantine Little Sarah, Prize to the Frigate L’Embuscade, is fitting out as a Privateer, I have the honor to submit to your Excellency a copy of his letter, that you may direct such measures to be pursued, as the occasion shall be thought to require. I am, with perfect respect, Sir, Yr Excy’s most obedt &c.

Tho. Mifflin

